t c memo united_states tax_court route llc john d carr tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date william lee s rowe timothy l jacobs and hilary b lefko for petitioner timothy b heavner john m tkacik jr warren p simonsen and mary ann waters for respondent memorandum findings_of_fact and opinion kerrigan judge on date respondent issued two notices of final_partnership_administrative_adjustment fpaas to john d carr petitioner as tax_matters_partner of route llc route one regarding route 231’s tax_year and the other regarding its tax_year the fpaa for tax_year proposed an adjustment to ordinary_income of dollar_figure among other things the fpaa for tax_year did not involve an adjustment to ordinary_income petitioner filed a timely petition_for_readjustment under sec_6226 regarding the fpaa for tax_year no petition was filed regarding the fpaa for tax_year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concessions we must decide whether route engaged in a disguised sale under sec_707 and if so whether the proceeds from the disguised sale were income to route for tax_year findings_of_fact some facts have been stipulated and are so found at the time petitioner filed the petition route 231’s principal_place_of_business was in virginia route the fpaa for tax_year also proposed an adjustment to route 231’s net farm profit loss and an adjustment to noncash charitable_contributions these adjustments are not in issue treated itself as a partnership for federal_income_tax purposes at all relevant times virginia tax_credits during and virginia provided an income_tax_credit to encourage the preservation and sustainability of its unique natural_resources wildlife habitats open spaces and forested areas for this virginia tax_credit was equal to of the fair_market_value of any land or interest in land in virginia donated to a public or private conservation agency eligible to hold such land and interests therein for conservation or preservation purposes the credit was available to individuals and corporations for use on their virginia income_tax returns a partner in a passthrough_entity that held virginia tax_credits could use the credits on his or her own virginia income_tax returns either in proportion to his or her interest in the entity or as set forth in the partnership_agreement any taxpayer holding virginia tax_credits could transfer or sell unused but otherwise allowable credits to another taxpayer for use on his or her virginia income_tax return a virginia tax_credit however could be claimed by only one taxpayer on his or her virginia income_tax return the virginia department of taxation vdt verified a taxpayer’s right to claim virginia tax_credits on his or her virginia income_tax return by requiring that the credits be registered among other things in order to register the virginia tax_credits the donor of a conservation_easement was required to submit a completed form lpc virginia land preservation tax_credit notification and supporting documentation to the vdt supporting documentation included a full copy of the qualified_appraisal for the donated property a copy of the recorded deed for charitable donation and an internal_revenue_service irs form_8283 noncash charitable_contributions executed by the donee of the donated property while not prescribed by virginia statute or regulation the vdt required procedurally that the virginia taxpayer submit a form lpc before he or she could use any allocated or transferred tax_credits on a virginia income_tax return likewise while not prescribed by virginia statute or regulation the vdt directed donors and credit holders to submit the form lpc and supporting documentation within days of the origination or transfer of the virginia tax_credits or at least days before filing the annual virginia income_tax return claiming the credits section iv transfer information of the form lpc contained spaces for information relating to the transfer and the resulting transferee of all or any portion of the virginia tax_credits including the name of the transferee and the date of the transfer section v declaration signature and notarization contained a space for the signature of the credit holder and was to be signed and notarized under the penalties provided by law section vi credit allocation schedule contained spaces for information about each person receiving a credit from a passthrough_entity and for the amounts of the credits once the vdt received the form lpc and supporting documentation it would review the submitted documents for compliance with applicable rules and procedures if this preliminary review suggested compliance the vdt would provide a tax_credit acknowledgment letter the credit acknowledgment letter included a credit transaction number the effective year for the tax credits--ie the first year for which they could be claimed--and the expires tax_year for the tax credits--ie the last year for which they could be claimed the credit acknowledgment letter stated a copy of this letter must be attached to your virginia income_tax return to claim the credit you will need the assigned credit number if you wish to transfer this credit in the future if a taxpayer wished to use his or her virginia tax_credits on a virginia income_tax return the vdt required that the taxpayer provide a copy of the credit acknowledgment letter during the legislative session virginia made several changes to the statutory provisions applicable to the virginia tax_credit these changes applied only to conveyances of property made on or after date on november the virginia tax commissioner released a summary of the changes in the form of a ruling the ruling explained that the vdt would no longer simply acknowledg e the credit as has been done in the past but would have to actually issue the credit for the virginia tax_credit to be valid route in raymond humiston a securities trader from connecticut moved his family to a farming community in albemarle virginia in the farming community there were two tracts of property named castle hill and walnut mountain castle hill consists of big_number acres including a historic manor home dating to walnut mountain consists of acres mr humiston met petitioner a businessman in petitioner owns two farms and an apartment rental business and he sits on the boards of several materials companies petitioner and mr humiston decided to acquire castle hill and walnut mountain together in date mr humiston and petitioner formed route a virginia limited_liability_company petitioner and mr humiston signed an initial operating_agreement for route effective date in which they agreed to each make an original capital_contribution of dollar_figure million the initial operating_agreement stated that petitioner and mr humiston each owned a percentage interest equal to in route the initial operating_agreement further stated that the purpose of route was to own acquire manage and operate certain real_property not described in the initial operating_agreement in or around date route engaged conservation solutions to provide consulting services regarding route 231’s potential acquisition of castle hill and walnut mountain the initial management of those properties the division of those properties and the placing of conservation easements on those properties at all relevant times melton mcguire was the principal and owner of conservation solutions at a meeting on date mr mcguire gave a presentation to route about placing a conservation_easement on castle hill the presentation discussed the tax benefits that could be derived from the easement on date route purchased castle hill and walnut mountain for dollar_figure million route financed the purchase with a loan from bb t bank that was guaranteed personally by petitioner and mr humiston walnut mountain despite this agreement the record reflects that petitioner and mr humiston actually made contributions of dollar_figure each was subdivided into lots before route purchased it on date route sold of the lots to an individual for dollar_figure donation of conservation easements on date route obtained an appraisal report valuing a conservation_easement on castle hill castle hill easement at dollar_figure a conservation_easement on walnut mountain walnut mountain easement at dollar_figure and a fee interest in walnut mountain subject_to the walnut mountain easement walnut mountain fee interest at dollar_figure route obtained the appraisal report in anticipation of making charitable_contributions the effective date of the appraisal report was date effective date route made three separate charitable_contributions of property a deed_of_gift of the castle hill easement to the nature conservancy a deed_of_gift of the walnut mountain easement to the albemarle county public recreational facilities authority and a deed_of_gift of the walnut mountain fee interest to the nature conservancy virginia conservation virginia conservation is a virginia limited_liability limited_partnership that was interested in acquiring virginia tax_credits virginia conservation acquired virginia tax_credits via partnership arrangements with landowners who placed conservation easements on property in virginia when dealing with other partnership arrangements with landowners virginia conservation generally contributed dollar_figure for each dollar of virginia tax_credits that the landowner partnerships would allocate to it once virginia conservation received these virginia tax_credits it would allocate them to individual investors or to chesterfield conservancy inc chesterfield conservancy a nonstock corporation that owned an interest in virginia conservation chesterfield conservancy would then sell the credits to other individuals or entities interested in claiming virginia tax_credits on their virginia income_tax returns in or around date virginia conservation began discussions with route regarding virginia tax_credits relating to the placement of conservation easements on castle hill and walnut mountain in date route through mr mcguire and virginia conservation discussed virginia conservation’s possible investment in route and route 231’s allocation of virginia tax_credits from the castle hill easement and the walnut mountain easement to virginia conservation sometime later in virginia conservation agreed to make a capital_contribution to route based on the virginia tax_credits route agreed to allocate to virginia conservation the negotiations between route and virginia conservation during culminated in an amended and restated operating_agreement admitting virginia conservation as a member three escrow agreements and an option to purchase agreement these transaction documents were finalized and executed in date on date virginia conservation mr humiston and petitioner prepared and executed an amended and restated operating_agreement of route first amended operating_agreement which admitted virginia conservation as a partner in route the first amended operating_agreement included an attachment indicating that virginia conservation was deemed to have made a dollar_figure capital_contribution to route on date the first amended operating_agreement further stated fund additional capital_contribution the fund virginia conservation in accordance with a separate agreement between the parties shall make an additional capital_contribution to the company route in an amount equal to the product of dollar_figure for each dollar_figure of virginia credits allocated to the fund the first amended operating_agreement provided for the allocation of items of partnership profits and losses and for the distribution of net cashflow from operations to the members in proportion to their percentage interests in route according to the first amended partnership_agreement petitioner’s percentage interest wa sec_49 mr humiston’s percentage interest wa sec_49 and virginia conservation’s percentage interest wa sec_1 the first amended operating_agreement also provided for the allocation of virginia tax_credits stating virginia credits notwithstanding any other provision of this agreement virginia credits arising from the donation of the easement and or conservation deed in an amount anticipated to be in the range of dollar_figure to dollar_figure shall be allocated as follows dollar_figure of virginia credits to carr petitioner and ii the balance to the fund any additional virginia credits arising from the donation of the easement and or conservation deed shall be allocated among the members petitioner mr humiston and virginia conservation the first amended operating_agreement further stated representations and warranties the company carr and humiston represent and warrant to the fund as follows a the virginia credits will have been duly earned by the company as a result of the company’s donation of the easement and or conservation deed in accordance with va code sec_58 on or before date d the company will deliver to the fund valid virginia department of taxation vdt credit registration number s for the virginia credits indemnification if a claim is asserted against the company or the fund by vdt virginia department of taxation or irs that would have the effect of disallowing any or all of the virginia credits allocated to the fund the company carr and humiston shall have the option to defend such claim any such defense shall be limited solely to the issues of the disallowance of the virginia credits allocated to the fund if the company carr and humiston elect to not defend the claim or upon a final non- appealable decision resulting in a disallowance of any or all of the virginia credits allocated to the fund the company carr and humiston shall jointly and severally be liable to pay to the fund in cash an amount equal to dollar_figure for each dollar_figure in value of such virginia credits disallowed on date virginia conservation mr humiston and petitioner also entered into an option to purchase option agreement the option agreement allowed mr humiston and petitioner the option to purchase all but not less than all of virginia conservation’s membership interest in route on or at any time after date this option was still exercisable at the time of trial on date route and virginia conservation signed three escrow agreements relating to the castle hill easement the walnut mountain easement and the walnut mountain fee interest the castle hill easement escrow agreement involved dollar_figure of escrowed proceeds the walnut mountain easement escrow agreement involved dollar_figure of escrowed proceeds the walnut mountain fee interest escrow agreement involved dollar_figure of escrowed proceeds the escrow agreements provided that the escrowed proceeds would be held in a non-interest-bearing attorney trust account until the following conditions of the escrow agreements were satisfied a the landowner route or the fund virginia conservation has provided to the trust agent i the credit transaction number with respect to the credits issued by the virginia department of taxation and ii a copy of the deed_of_gift bearing recording information or a copy of the original recording receipt therefor with a copy of the deed_of_gift which evidences that the deed_of_gift has been duly record and iii an owner’s title insurance_policy issued by chicago title insurance_company issued to the landowner and b agent has i provided all items in paragraph a above to wm tracey shaw ‘counsel to the fund’ and ii received written instructions from counsel to the fund confirming the requirements of paragraph a above have been satisfied and authorizing the release of the escrowed proceeds to landowner the escrow agreements further stated upon receipt of the credit transaction number the evidence of recordation of the deed_of_gift the new owner’s policy and disbursement authorization from counsel to the fund and only upon receipt of all of them agent shall release the escrowed proceeds to the landowner until such time as disbursement is made pursuant to this agreement agent shall take all reasonable measures to ensure the protection of the escrowed proceeds notwithstanding anything to the contrary herein and in recognition of the fact that the escrowed funds may be delivered to agent prior to the recordation of the deed gift or the fund’s admission as a member of the limited_liability_company designated above as landowner agent shall immediately return the escrow proceeds without deduction to fund if either i the deed_of_gift is not recorded in the said clerk’s office on or before date or ii admission as a member of the fund is not made available to the fund on or before date on date virginia conservation made two wire transfers totaling dollar_figure to james skeen an attorney acting as the escrow agent mr skeen prepared federal_income_tax returns for route during the years at issue mr skeen and his law firm also represented conservation solutions in the transactions between route and virginia conservation mr skeen placed the transfers into an attorney trust account on date petitioner received a letter from mr mcguire in the letter mr mcguire noted that virginia conservation did not see proof of their credits until pm on december and that the amount of credits virginia conservation received was not sufficient to satisfy the amount of credits it had expected to receive according to mr mcguire the final figures were dollar_figure short mr mcguire thanked petitioner for permitting us to transfer some of your surplus credits to virginia conservation and promised to replace the dollar_figure in virginia tax_credits in on date virginia conservation mr humiston and petitioner executed an amended and restated operating_agreement of route second amended operating_agreement sec_2 of the second amended operating_agreement stated that virginia conservation in accordance with a separate agreement between the parties has made an additional capital_contribution to the company route in an amount equal to dollar_figure for each dollar_figure of virginia credits allocated to virginia conservation sec_3_5 of the second amended operating_agreement stated notwithstanding any other provision of this agreement virginia credits arising from the donation of the easement and or conservation deed have been allocated as follows i dollar_figure of virginia credits to carr and ii dollar_figure of virginia credits to virginia conservation section a of the second amended operating_agreement stated the virginia credits have been duly earned by the company as a result of the company’s donation of the easement and or conservation deed in accordance with va code sec_58 on or before date the escrow account on date route via its attorney george mccallum requested that mr skeen deposit the dollar_figure of escrowed funds in mr skeen’s attorney trust account to an interest-bearing account route expressed concern that the vdt would take three or more weeks to provide credit acknowledgment letters and that significant interest would be lost on date following route 231’s request mr skeen opened an interest-bearing money market account at bb t bank in route 231’s name care of mr skeen as agent and under route 231’s employer_identification_number he transferred the dollar_figure of escrowed funds in his attorney trust account to the interest-bearing account mr skeen was the only signatory on the interest- bearing account virginia conservation did not authorize this transfer and was not notified about it until after it had occurred on date mr skeen asked whether virginia conservation would consent to depositing the escrowed funds into the interest-bearing account from january through mr skeen route via mr mccallum and virginia conservation via its attorney wm tracey shaw exchanged emails addressing their concerns regarding the interest-bearing account the risk of loss if the escrowed funds declined in value while in the account and whether route or virginia conservation would be entitled to the interest on the escrowed funds in particular mr skeen expressed concern that if virginia conservation owned the escrowed funds while interest was being earned then questions might arise relating to whether we can show on the partnership tax_return for route that virginia conservation made its contribution of capital during the parties concluded that if the conditions of the escrow were satisfied then the interest earned on the escrowed funds would be released to route otherwise the interest earned would be paid to virginia conservation the parties also concluded that route would bear the risk of loss for the escrowed funds and that it would not require virginia conservation to make any additional capital contributions in the event that the escrowed funds in the interest-bearing account declined in value on date virginia conservation gave mr skeen its approval to invest the escrowed funds in the interest-bearing account on date virginia conservation confirmed that route would be entitled to keep the interest earned on the funds in the interest-bearing account in the event that the conditions of the escrow were satisfied lpc forms for route on or before date mr skeen began working on the forms lpc for the three route donations on date mr skeen submitted three forms lpc one for each donation to the vdt mr skeen enclosed copies of the appraisals with the forms lpc the forms lpc reported credit values of dollar_figure for the castle hill easement dollar_figure for the walnut mountain easement and dollar_figure for the walnut mountain fee interest on the form lpc for the castle hill easement mr skeen listed virginia conservation under credit holder information with virginia tax_credits of dollar_figure on the form lpc for the walnut mountain easement mr skeen listed virginia conservation and petitioner under credit holder information with virginia tax_credits of dollar_figure and dollar_figure respectively on the form lpc for the walnut mountain fee interest mr skeen listed virginia conservation under credit holder information with virginia tax_credits of dollar_figure the vdt received the forms lpc on date route received credit acknowledgment letters dated date from the vdt with respect to its three donations these letters listed a credit transaction number for the virginia tax_credits an effective year of and an expiration tax_year of on date after virginia conservation received copies of credit acknowledgment letters addressed to it regarding the route donations mr skeen released the escrowed funds and accrued interest from the interest- bearing account route 231’s tax returns route filed a timely form_1065 u s return of partnership income for tax_year reporting that it had made noncash charitable_contributions of dollar_figure route also reported that it used the accrual_method of accounting under schedule l balance_sheet per books route reported cash of dollar_figure under schedule m-2 analysis of partners’ capital accounts route reported capital contributed in cash of dollar_figure route reported an aggregate balance in the partners’ capital accounts of -dollar_figure on a schedule_k-1 partner’s share of income deductions credits etc route reported dollar_figure of capital contributed during and a capital_account of -dollar_figure for petitioner dollar_figure of capital contributed during and a capital_account of -dollar_figure for mr humiston and dollar_figure of capital contributed during and a capital_account of dollar_figure for virginia conservation on date route filed a virginia form_502 pass-through entity return of income with the vdt for tax_year on the form_502 route reported dollar_figure under land preservation tax_credit on a schedule vk-1 owners share of income and virginia modifications and credits for virginia conservation filed with the form_502 route reported dollar_figure under land preservation tax_credit on a schedule vk-1 for petitioner route reported dollar_figure under land preservation tax_credit route also filed timely its form_1065 for tax_year and reported no charitable_contributions on a schedule_k-1 for virginia conservation filed with its form_1065 route reported that virginia conservation’s share of route 231’s profit loss and capital wa sec_1 at the end of route reported that it used the accrual_method of accounting use of the virginia tax_credits route allocated dollar_figure in virginia tax_credits to petitioner who claimed them up to the allowable dollar_figure annual limitation on his virginia income_tax return route allocated the remaining dollar_figure in virginia tax_credits to virginia conservation virginia conservation allocated its virginia tax_credits to chesterfield conservancy fpaa for on date respondent issued the fpaa for route 231’s tax_year determining that route had incurred but failed to report ordinary_income of dollar_figure from the s ale of virginia conservation_easement tax_credits the fpaa stated that the dollar_figure route received from virginia conservation for virginia tax_credits was income to route because the credits were income derived from business under sec_61 they were property taxable under sec_61 as ordinary_income and not capital assets under sec_1221 or alternatively they were property under sec_1221 but taxable only as short-term_capital_gain in response petitioner filed the petition route today route and petitioner operate a working farm on the castle hill property route maintains a winery business a commercial orchard and an event space petitioner and virginia conservation are still partners in route i burden_of_proof opinion generally the commissioner’s adjustments in an fpaa are presumed correct and the taxpayer bears the burden of proving those adjustments are erroneous rule a 290_us_111 see also 107_tc_94 petitioner bears the burden of proving respondent’s determinations in the fpaa are erroneous clovis i v commissioner 88_tc_980 holding that an fpaa is the functional equivalent of a notice_of_deficiency the burden_of_proof may shift to the commissioner when the commissioner’s position implicates a new_matter not in the fpaa see rule a graev v commissioner t c __ __ slip op pincite n date petitioner contends that respondent has raised a new_matter not in the fpaas in the fpaa for respondent determined that route sold the tax_credits to virginia conservation and therefore the sale proceeds were includible as ordinary_income under sec_61 as income derived from a business in the alternative respondent determined that the credits were property taxable under sec_61 as gains derived from dealings in property as ordinary_income or as short-term_capital_gain under sec_1222 in the amended answer however respondent stated i n support of respondent’s determination that petitioner received taxable proceeds in from the sale of virginia state land preservation credits respondent alleges that the ‘capital contributions’ from virginia conservation constituted ordinary_income from a disguised sale under the provisions of sec_707 respondent contends that no new_matter was invoked because the underlying theory of a sale of credits did not change as a result of respondent’s contention that the ‘sale’ was a ‘disguised sale’ under sec_707 the burden_of_proof is relevant only when there is equal evidence on both sides in a case where the standard of proof is preponderance_of_the_evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof 131_tc_185 we do not believe that the burden_of_proof affects the resolution in this case since the preponderance_of_the_evidence resolves this issue no matter which party has the burden see graev v commissioner t c at __ slip op pincite n 136_tc_263 consequently we need not determine whether respondent has invoked a new_matter not in the fpaas ii evidentiary issues petitioner raises relevancy objections as to paragraph sec_250 and of the stipulation of facts these paragraphs refer to subsequent allocations and transfers of the virginia tax_credits petitioner also raised relevancy objections to exhibits 100-r 101-r 102-r 103-r 104-r r 107-r 108-r 117-r and 118-r these exhibits refer to subsequent transfers of the virginia tax_credits because respondent did not make any argument at trial or on brief that the money route received was income because the credits were income derived from business under sec_61 and property taxable as ordinary_income under sec_61 or alternatively that the credits were property under sec_1221 and taxable as short-term_capital_gain respondent is deemed to have abandoned those positions see 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned rule of the federal rules of evidence defines relevant evidence as evidence having any tendency to make a fact more or less probable than it would be without the evidence and the fact is of consequence in determining the action the court_of_appeals for the fourth circuit has stated that transferability although not essential is a relevant factor as to whether tax_credits are property va historic tax_credit fund lp v commissioner 639_f3d_129 4th cir citing 528_us_49 n rev’g and remanding tcmemo_2009_295 the transfer of virginia tax_credits to virginia conservation and the subsequent transfers to chesterfield conservancy and individual investors are related to whether the virginia tax_credits in issue constitute property thus the paragraphs in the stipulation of facts and the exhibits to which petitioner objects are all relevant petitioner further raises hearsay objections to exhibits 100-r 101-r and 117-r these exhibits are forms lpc that virginia conservation signed under the penalties provided by law notarized and filed with the vdt these exhibits are admissible under the business records exception pursuant to rule of the federal rules of evidence at trial david gecker who owned an interest in virginia conservation and beth llewellyn the accountant virginia conservation hired to fill out the forms lpc testified credibly that a the forms lpc were made at or near the time the transaction occurred by ms llewellyn who was familiar with virginia conservation b the forms lpc were kept in the course of virginia conservation’s ordinary business and c making forms lpc was a regular practice of that activity iii disguised sale respondent contends that route sold virginia tax_credits to virginia conservation in exchange for cash and therefore engaged in a disguised sale under sec_707 petitioner contends that virginia conservation made a capital_contribution of cash and then route allocated virginia tax_credits to it in particular petitioner claims that there was no transfer of property for purposes of sec_707 because the credits were never property and the credits were allocated rather than transferred a statutory framework partnerships are considered passthrough entities they are not subject_to the income_tax at the entity level sec_701 rather t he partnership acts as a conduit through which its various items of income and loss flow to the individual partners laura e cunningham noël b cunningham the logic of subchapter_k a conceptual guide to the taxation of partnership sec_1 4th ed in determining his or her income_tax each partner must include separately his or her distributive_share of the partnership’s taxable_income or loss among other things sec_702 as a general_rule a partner’s distributive_share of income gain loss deduction or credit is determined by the partnership_agreement sec_704 the code provides generally that partners may contribute capital to a partnership tax free and may receive a tax-free return of previously taxed profits through distributions except to the extent the distribution exceeds adjusted_basis see sec_721 sec_731 these nonrecognition rules however do not apply to a transaction between a partnership and a partner not acting in his or her capacity as a partner sec_1_721-1 income_tax regs see sec_707 one such transaction commonly referred to as a disguised sale is governed by sec_707 sec_707 provides in pertinent part sec_707 partner not acting in capacity as partner -- in general --if a partner engages in a transaction with a partnership other than in his capacity as a member of such partnership the transaction shall except as otherwise provided in this section be considered as occurring between the partnership and one who is not a partner sec_707 provides that a disguised sale occurs when a partner directly or indirectly transfers money or property to a partnership when there is a related direct or indirect transfer of money or other_property by the partnership to such partner and when viewed together the transfers are properly characterized as a sale_or_exchange of property in all cases the substance of the transaction governs rather than its form sec_1_707-1 income_tax regs sec_707 applies even if it is determined after the application of the rules that the purported partner is not a partner sec_1_707-3 income_tax regs see also sec_1_707-6 income_tax regs therefore the status of a continuing partner-partnership relationship does not govern our decision in this case sec_707 prevents use of the partnership provisions to render nontaxable what would in substance have been a taxable_exchange if it had not been ‘run through’ the partnership 70_tc_312 aff’d 634_f2d_1046 6th cir congress enacted sec_707 because it was concerned that individuals have deferred or avoided tax on sales of property sec_1_707-3 income_tax regs expressly applies to situations in which the partner transfers property to the partnership and the partnership transfers money or other consideration to the partner--ie the opposite of what occurred in this case sec_1_707-6 income_tax regs however notes that rules similar to those in sec_1_707-3 income_tax regs apply to the situation at hand in which the partner transfers money to the partnership and the partnership transfers property to the partner it is therefore appropriate to apply the rules provided in sec_1_707-3 income_tax regs to this case see also va historic tax_credit fund lp v commissioner 639_f3d_129 4th cir applying the rules in sec_1_707-3 income_tax regs to a situation described in sec_1_707-6 income_tax regs in which a partner transferred money to the partnership in exchange for virginia rehabilitation historic tax_credits rev’g and remanding tcmemo_2009_295 by characterizing sales as contributions of property followed or preceded by a related tax-free partnership_distribution especially given that court decisions have allowed tax-free treatment in cases which are economically indistinguishable from sales of property to a partnership h_r rept no part pincite u s c c a n see also s prt no vol i pincite congress believe d that these transactions should be treated for tax purposes in a manner consistent with their underlying economic_substance h_r rept no part supra pincite u s c c a n pincite see also s prt no vol i supra pincite sec_1_707-3 income_tax regs clarifies which partnership transfers should be characterized properly as a sale_or_exchange of property under sec_707 pursuant to sec_1_707-3 income_tax regs a disguised sale has occurred only if on all the facts and circumstances the transfer of money or other consideration would not have been made but for the transfer of property and in cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks sec_1_707-3 income_tax regs provides a nonexhaustive list of facts and circumstances that may tend to prove the existence of a sale under sec_1_707-3 income_tax regs the following six facts and circumstances are relevant in this case i that the timing and amount of a subsequent transfer are determinable with reasonable certainty at the time of an earlier transfer ii that the transferor has a legally enforceable right to the subsequent transfer iii that the partner’s right to receive the transfer of money or other consideration is secured in any manner taking into account the period during which it is secured v that any person has loaned or has agreed to loan the partnership the money or other consideration required to enable the partnership to make the transfer taking into account whether any such lending obligation is subject_to contingencies related to the results of partnership operations ix that the transfer of money or other consideration by the partnership to the partner is disproportionately large in relationship to the partner’s general and continuing interest in partnership profits and x that the partner has no obligation to return or repay the money or other consideration to the partnership the additional factors in sec_1_707-3 vi vii and viii income_tax regs include iv whether any person made or was legally obligated to make a contribution to the partnership so that it could complete the transfer vi continued sec_1_707-3 income_tax regs the weight we give to each factor depends on the particular case id finally sec_1_707-3 income_tax regs provides that transfers made between a partnership and a partner within a two-year period are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale we consider the facts and circumstances in this case to determine whether the transfers are presumed to be a sale continued whether the partnership incurred or was obligated to incur debt to acquire the money or the consideration to complete the transfer vii the amount of liquid partnership assets that were expected to be available to make the transfer and viii whether the transfers were structured to effect an exchange of the burdens and benefits of ownership of property these factors are not relevant in this case see also va historic tax_credit fund lp v commissioner f 3d pincite noting that factors iv vi vii and viii were not relevant in that case factor iv is irrelevant because petitioner lent route the extra virginia tax_credits it needed to complete the transfer factor vi is irrelevant because route did not need to incur debt to obtain the virginia tax_credits necessary to make the transfer rather route needed only to submit the forms lpc factor vii is irrelevant because route was not engaged in a business at the time of the transfers finally factor viii is irrelevant because the transfer of the virginia tax_credits was a one-time transfer and did not implicate general_partnership distributions allocations or control of partnership operations b va historic tax_credit fund lp v commissioner respondent’s claim that route and virginia conservation engaged in a disguised sale relies on the reasoning and holding of the court_of_appeals for the fourth circuit in va historic tax_credit fund lp va historic we follow a decision of the court_of_appeals to which an appeal from our disposition of a case lies so long as that decision is squarely on point and reversal upon appeal is inevitable see 54_tc_742 aff’d 445_f2d_985 10th cir see also 99_tc_490 the case at hand is appealable to the court_of_appeals for the fourth circuit for the reasons discussed below we find that va historic is squarely on point the facts in va historic are similar to those in this case three individuals set up a web of partnerships funds in order to pass virginia historic rehabilitation tax_credits to investors one fund was the source partnership that partnered with historic developers the source partnership fund became a limited_partner in selected historic property development partnerships and provided capital to those partnerships in exchange for virginia historic rehabilitation tax_credits the source partnership fund invested only in completed historic rehabilitation projects the funds solicited investors who were willing to contribute capital in exchange for the allocation of virginia historic rehabilitation tax_credits the funds promised that each investor would receive dollar_figure in virginia historic rehabilitation tax_credits for every dollar_figure to dollar_figure contributed the funds also promised that each investor would receive a very small_partnership interest in the funds although the funds cautioned that the investors should not expect to receive any material amounts of partnership income or loss if the promised tax_credits could not be obtained the funds agreed to refund the investor’s capital net of expenses the commissioner determined among other things that the transactions between the investors and the funds were disguised sales under sec_707 the court_of_appeals agreed with the commissioner as a preliminary matter the court_of_appeals rejected the funds’ argument that no transfer of property had occurred between the funds and their investors the court_of_appeals also rejected the funds’ argument that the credits were not transferred but rather allocated to the investors because the investors were acting in their capacity as partners the court_of_appeals then examined whether the funds engaged in a disguised sale under sec_707 considering the presumption of sale under sec_1_707-3 income_tax regs in the light of the factors enumerated in sec_1_707-3 i - iii ix and x income_tax regs va historic tax_credit fund lp v commissioner f 3d pincite the court_of_appeals concluded its discussion by examining the requirements in sec_1_707-3 income_tax regs the court_of_appeals noted that the but for test was satisfied finding that the only risk the investors faced was that of an advance purchaser who pays for an item with a promise of later delivery va historic tax_credit fund lp v commissioner f 3d pincite there are some factual differences between va historic and the case at hand the virginia tax_credits in va historic were nontransferable historic rehabilitation tax_credits provided to virginia taxpayers who rehabilitated a historic property whereas the transferable virginia tax_credits in this case are provided to virginia taxpayers who donate land interests for conservation or preservation purposes the virginia historic rehabilitation tax_credits were allowed for up to of eligible expenses whereas the virginia tax_credits in this case are allowed for up to of the fair_market_value of the donated land or interest in land this distinction may contribute to the difference between the the court_of_appeals did not analyze the other five factors enumerated in sec_1_707-3 income_tax regs on the ground that they were not relevant in the context of va historic tax_credit fund lp v commissioner f 3d pincite n dollar-to-tax-credit contribution ratios used in the two cases the investors in va historic contributed dollar_figure to dollar_figure for every dollar_figure of tax_credits they received while virginia conservation contributed dollar_figure for every dollar_figure of tax_credits it received the partnership structures in va historic and the case at hand are also different va historic involved a complex web of partnerships with hundreds of investors most of whom received a partnership_interest in the funds while route is a stand-alone partnership with three partners including virginia conservation which received a interest in route unlike the investors in va historic who were partners in the funds for approximately five or six months virginia conservation is still a partner in route moreover the commissioner argued in va historic that the investors were not valid partners whereas respondent does not question whether virginia conservation was a valid partner in an attempt to distinguish it from the funds in va historic petitioner stresses that route was a valid partnership writing unlike virginia historic this was not a case of ‘grab the tax_credits and run’ petitioner’s claim is misguided respondent does not challenge that route was a valid partnership these differences however do not detract from the compelling similarities between va historic and the case at hand when we consider the controlling facts in this case we find that va historic is squarely on point with respect to determining whether route engaged in a disguised sale the investors in va historic contributed money to the funds’ capital_account in return the funds gave them a small_partnership interest and promised to provide them with a fixed amount of virginia historic rehabilitation tax_credits in this case virginia conservation contributed money to route in return route gave virginia conservation a partnership_interest and promised to provide a fixed ratio of money to virginia tax_credits moreover the court_of_appeals decided many of the same types of issues implicated in this case whether contributions were disguised sales under sec_707 taking into account the requirements in sec_1_707-3 and income_tax regs and the presumption of sale provided by sec_1_707-3 income_tax regs whether virginia tax_credits constituted property for purposes of sec_707 and whether virginia tax_credits were transferred or allocated for purposes of sec_707 because of these similarities under the golsen_rule we follow the decision of the court_of_appeals for the fourth circuit in va historic c analysis all relevant actions regarding the transfers between route and virginia conservation took place well within a two-year period therefore we presume that the transfers were a sale see sec_1_707-3 income_tax regs whether there was a valid transfer of property neither party disputes that virginia conservation transferred money to route for purposes of sec_707 petitioner however claims that route did not transfer property to virginia conservation for purposes of sec_707 because the virginia tax_credits retained their character as potential reduction of taxes the court_of_appeals for the fourth circuit directly addressed this issue in va historic the court_of_appeals explained that the determination of whether something is property is a hybrid federal and state law question referring to the common idiom of property as a bundle of sticks the court_of_appeals noted that state law determines which sticks are in a taxpayer’s bundle of sticks while federal tax law determines whether those sticks qualify as property for tax law purposes va historic tax_credit fund lp v commissioner f 3d pincite citing 535_us_274 the court_of_appeals determined that the virginia historic rehabilitation tax_credits were property for the purposes of being transferable under sec_707 because they were both ‘valuable’ and imbued with ‘some of the most essential property rights’ id pincite quoting craft u s pincite the court_of_appeals noted that the funds used the credits to induce contributions of money and that the funds exercised proprietary control_over the credits because they could exclude others from utilizing the credits and were free to keep or pass along the credits to partners as they saw fit id like the funds in va historic route used the promise of virginia tax_credits to induce virginia conservation to make a contribution of money route likewise exercised proprietary control_over the virginia tax_credits once it received them the virginia tax_credits were both valuable and imbued with essential property rights they are property for purposes of sec_707 see also 136_tc_341 finding that colorado tax_credits created cognizable property rights in those credits for the recipients of those credits petitioner further claims that the virginia tax_credits were allocated and not transferred as part of a distribution to virginia conservation the court_of_appeals rejected the same type of claim in va historic concluding t his argument is tautological the test developed in sec_707 and sec_1_707-3 is designed to evaluate whether partners are acting in their partnership capacity when allocating property thus the only way we can determine whether the funds and their investors were acting in their capacity as partners during these transactions is to consider the facts and circumstances of the transactions as instructed by sec_707 and sec_1_707-3 va historic tax_credit fund lp v commissioner f 3d pincite n consequently we find that route transferred property to virginia conservation for purposes of sec_707 sec_1_707-3 income_tax regs to determine whether the transfers between route and virginia conservation are properly characterized as a sale_or_exchange of property pursuant to sec_707 we must determine i whether route would not have transferred dollar_figure in virginia tax_credits to virginia conservation but for the fact that virginia conservation transferred dollar_figure to it and ii if we do not consider the transfers simultaneous whether route 231’s transfer was not dependent on its entrepreneurial risks see sec_1_707-3 income_tax regs we note that petitioner’s contention that route is a valid partnership though undisputed has no bearing on our analysis of a disguised sale likewise the validity of a partner-partnership relationship does not matter for purposes of sec_707 see sec_1_707-3 income_tax regs a the but for test the parties expressly linked the amount of virginia tax_credits that virginia conservation received to the amount of money it transferred to route under the terms of the first amended operating_agreement virginia conservation promised to make a contribution equal to dollar_figure for each dollar_figure of virginia tax_credit allocated and route agreed to allocate between dollar_figure and dollar_figure of virginia tax_credits to virginia conservation route further promised virginia conservation the lion’s share of the virginia tax_credits allocating dollar_figure to petitioner who held a interest in route and the remaining tax_credits to virginia conservation which held only a interest in route route would not have transferred dollar_figure of virginia tax_credits to virginia conservation but for the fact that virginia conservation had transferred dollar_figure to it we note that route petitioner and mr humiston promised to indemnify virginia conservation fully for any virginia tax_credits disallowed by the vdt or the irs petitioner also guaranteed implicitly that virginia conservation would receive the number of credits it expected to receive when the final figures showed that virginia conservation was short dollar_figure of virginia tax_credits petitioner transferred dollar_figure of his virginia tax_credits to make up the difference we thus find that the but for test in sec_1_707-3 income_tax regs was satisfied this finding is consistent with the finding in va historic as in the case at hand the funds in va historic promised to provide each investor dollar_figure in virginia tax_credits for every dollar_figure to dollar_figure contributed and to refund the investor if the credits could not be obtained the court_of_appeals found that there was no dispute that the but for test was satisfied va historic tax_credit fund lp v commissioner f 3d pincite b entrepreneurial risks respondent contends that the transfers of cash and credits occurred simultaneously regardless of whether the transfers were simultaneous we find that the transfer of credits did not depend on any entrepreneurial risks of route 231’s operations entrepreneurial risk is the risk of the entrepreneur who puts money into a venture with the hope that it might grow in amount but with the knowledge that it may well shrink id pincite citing 327_us_280 the amount of credits virginia conservation received was based entirely on a fixed rate of return dollar_figure of virginia tax_credit for every dollar_figure contributed rather than on a share of partnership profits tied to route 231’s operations indeed there is no indication in the record that virginia conservation even considered route 231’s operations before it agreed to contribute a substantial amount of money moreover virginia conservation was shielded from losing its contribution because of the indemnity clause and because petitioner provided dollar_figure of virginia tax_credits to virginia conservation so that it would not receive fewer credits than it had anticipated thus the transfer of credits did not depend on any entrepreneurial risks this finding is also consistent with the finding in va historic in which the court_of_appeals held that the investors did not face any true entrepreneurial risk because there was a fixed rate of return on investment instead of any share in partnership profits tied to the investor’s partnership interests and the investors were secured against losing their contributions because the funds promised a refund if the credits could not be delivered or were revoked among other things id pincite facts_and_circumstances_test the facts_and_circumstances_test in sec_1_707-3 income_tax regs confirms that the transfers between route and virginia conservation were a disguised sale under sec_707 the first relevant factor is whether the timing and amount of the sale were determinable with reasonable certainty at the time of virginia conservation’s transfer see sec_1_707-3 income_tax regs virginia conservation transferred dollar_figure to route via an escrow agent with the understanding that it would receive dollar_figure of virginia tax_credits for every dollar_figure it transferred route further promised that virginia tax_credits would be earned on or before date this factor weighs in favor of a disguised sale see va historic tax_credit fund lp v commissioner f 3d pincite the second relevant factor is whether virginia conservation had a legally enforceable right to receive the virginia tax_credits see sec_1_707-3 income_tax regs under the first amended operating_agreement route promised to provide between dollar_figure and dollar_figure of virginia tax_credits route petitioner and mr humiston also promised to refund the amount of any_tax credits disallowed by the vdt or the irs the second amended operating_agreement further states that route allocated dollar_figure of virginia tax_credits to virginia conservation had route failed to deliver the tax_credits virginia conservation could have pursued a breach of contract claim against it see va historic tax_credit fund lp v commissioner f 3d pincite this factor weighs in favor of a disguised sale the third relevant factor is whether virginia conservation’s right to receive the tax_credits was secured in any manner see sec_1_707-3 income_tax regs we note that the court_of_appeals in va historic defined secured broadly holding that the investors’ rights were secured because among other things the funds promised to refund investor capital if sufficient credits could not be obtained or were revoked va historic tax_credit fund lp v commissioner f 3d pincite in the first amended operating_agreement route committed to providing a certain amount of tax_credits within a particular range to virginia conservation route further committed to earning the virginia tax_credits on or before date route petitioner and mr humiston also guaranteed that virginia conservation would receive a refund if the tax_credits were disallowed see id finally we note that when it seemed that virginia conservation would receive fewer tax_credits than anticipated petitioner gave some of his virginia tax_credits to virginia conservation to make up the difference the guaranty and petitioner’s accommodation both show that virginia conservation’s right to receive the tax_credits was secured this factor weighs in favor of a disguised sale the fourth relevant factor is whether any person lent or agreed to lend route money or other consideration required to enable route to make the transfer see sec_1_707-3 income_tax regs on date mr mcguire who was providing consulting services to route informed petitioner that virginia conservation did not receive enough tax_credits to satisfy the number of credits he thanked petitioner for permitting us to transfer dollar_figure of his credits to virginia conservation and promised that petitioner would receive the dollar_figure of credits in petitioner thus lent the tax_credits to route that it needed to complete the transfer of the promised virginia tax_credits to virginia conservation this factor weighs in favor of a disguised sale the fifth relevant factor is whether the amount of virginia tax_credits is disproportionately large in relationship to virginia conservation’s general and continuing interest in route 231’s profits see sec_1_707-3 income_tax regs when it received the virginia tax_credits virginia conservation held a interest in partnership profits and losses and distribution of net cashflow whereas petitioner and mr humiston each held a interest yet virginia conservation received approximately of the virginia tax_credits the size of the transfer of credits was tied to the amount of money virginia conservation contributed this factor weighs in favor of a disguised sale see va historic tax_credit fund lp v commissioner f 3d pincite the final relevant factor is whether virginia conservation has any obligation to return or repay the virginia tax_credits to route see sec_1 b x income_tax regs after receiving the tax_credits virginia conservation could use them for its own benefit it had no further obligations to route this factor weighs in favor of a disguised sale see va historic tax_credit fund lp v commissioner f 3d pincite in sum the facts_and_circumstances_test confirms that virginia conservation and route engaged in a disguised sale under sec_707 iv disguised sale as income for because we concluded that the transaction between route and virginia conservation regarding the virginia tax_credits is a disguised sale under sec_707 we must decide whether the income from the sale was reportable for tax_year or tax_year respondent contends that because the sale occurred in and the payment was received in the proceeds of the disguised sale were reportable as income for petitioner contends that because route did not receive payment until the proceeds would have been reportable as income for a earning virginia tax_credits petitioner claims that route could not have sold the virginia tax_credits in because it did not register the credits with the vdt until we disagree in a taxpayer was not required to apply to the vdt in order to receive a virginia tax_credit see va code ann sec_58 west in va code ann sec_58 va sec_58 provided that a taxpayer could receive a virginia tax_credit for land preservation if the taxpayer made a qualified donation of land or an interest in land a qualified_appraisal prepared by a qualified_appraiser substantiated the fair_market_value of the donation the qualified_appraisal was signed by the qualified_appraiser who had to be licensed in virginia and a copy of the appraisal was submitted to the vdt the qualified donation was made to the commonwealth of virginia an instrumentality thereof or a qualified charitable_organization and the preservation or similar use and purpose of such property was assured in perpetuity thus a taxpayer earned and held a virginia tax_credit when he or she satisfied the statutory requirements for the credits the vdt merely acknowledged and registered the credits to create an accounting track record in however virginia changed the statutory requirements applicable to the virginia tax_credits for conveyances made on or after date among other things virginia expressly required a taxpayer to apply for a credit after completing the donation by submitting a form or forms prescribed by the department the vdt before he or she would be issued virginia tax_credits for donations made on or after date va code ann sec_58 d west thus the vdt began to actively issue the credits only with respect to conveyances made in there is no dispute that route met the requirements of va sec_58 as prescribed in on date the instruments conveying the easements and fee simple interest were recorded with the clerk’s office of the circuit_court for albemarle county the credit acknowledgment letters from the vdt dated date listed the effective year for the credits as at trial cathy early an employee of the vdt and lead analyst of the tax_credit program testified that although the vdt received route 231’s forms lpc and copies of the qualified appraisals on date the effective date for route 231’s virginia tax_credits was tax_year she explained that the effective date of a tax_credit was driven by the date that the donation was recorded and in this case the donation was recorded date ms early further testified that even if a form lpc was received after a virginia tax_return was filed the taxpayer could still be entitled to a virginia tax_credit on that virginia tax_return furthermore va code ann sec_58 c west restricted taxpayers from transferring virginia tax_credits unless the taxpayer was holding the credits at the time of transfer we note that the virginia tax commissioner likewise has ruled that any credit transferred during a taxable_year may be claimed as a credit on the tax_return of the transferee in the taxable_year that the transfer of the credit occurs rulings of the va tax comm’r pub document date because route possessed the virginia tax_credits in route was able to transfer the credits to virginia conservation and petitioner on date petitioner reported dollar_figure in virginia tax_credits on his virginia income_tax return virginia conservation allocated its virginia tax_credits to chesterfield conservancy in at trial daniel gecker who owned an interest in virginia conservation testified that chesterfield conservancy sold those virginia tax_credits arising to individual investors to be claimed on returns none of these transfers could have occurred if route had not acquired and possessed the virginia tax_credits in b date of the disguised sale a disguised sale is considered to take place on the date that under general principles of federal tax law the partnership is considered the owner of the property sec_1_707-3 income_tax regs see also 511_us_224 if the transfer of money or other consideration from the partnership to the partner occurs after the transfer of property to the partnership the partner and partnership are treated as if on the date of the sale the partnership transferred to the partner an obligation to transfer to the partner money or other consideration sec_1_707-3 income_tax regs a similar rule applies when the transfer of property from the partnership to the partner occurs after the transfer of money to the partnership see sec_1_707-6 income_tax regs sec_61 provides generally that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealing in property see also sec_1_61-6 income_tax regs sec_1001 provides that the gains from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis unless otherwise provided the entire amount of the gain_or_loss on the sale of the property is recognized sec_1001 state law determines and governs the nature of property rights while federal_law determines the appropriate federal tax treatment of those rights see 115_tc_605 the term ‘sale’ is given its ordinary meaning for federal_income_tax purposes and is generally defined as a transfer of property for money or a promise to pay 77_tc_1221 citing 380_us_563 a sale occurs for federal_income_tax purposes when there has been a transfer of the benefits_and_burdens_of_ownership this is a question of fact that must be ascertained from the intention of the parties as evidenced by a written_agreement read in the light of the attending facts and circumstances id the court has considered the following factors in determining whether a transfer of the benefits_and_burdens_of_ownership has occurred whether legal_title passed how the parties treated the transaction whether an equity_interest in the property was acquired whether the contract created a present obligation on the seller to execute and deliver a deed and present obligation on the purchaser to make payments whether the right of possession was vested in the purchasers which party paid the property_tax which party bore the risk of loss or damage to the property and which party received the profits from the operation and sale the property 135_tc_26 aff’d 691_f3d_1315 11th cir in the case of certain intangible assets we have focused on whether there was a transfer of substantial rights of value 90_tc_558 aff’d in part vacated in part 912_f2d_44 2d cir the first relevant factor is whether legal_title passed in as discussed above virginia law in required a taxpayer to hold a tax_credit before transferring it the record reflects that virginia conservation transferred the virginia tax_credits it received from route to chesterfield conservancy in and chesterfield conservancy transferred the credits to other individuals and entities in legal_title passed from route to virginia conservation in the second relevant factor is how the parties treated the transaction the record reflects that the parties intended for the transaction to occur in and that they treated the transaction as having occurred in the escrow agreements executed on date stated that mr skeen should immediately return the escrow proceeds without deduction to virginia conservation if either i the deeds of gift were not recorded in the said clerk’s office on or before date or ii virginia conservation was not admitted as a partner in route on or before date the first amended operating_agreement stated specifically that the credits were for calendar_year on its schedule_k-1 for virginia conservation route reported that virginia conservation contributed capital of dollar_figure in the tax_year moreover chesterfield conservancy and the individuals to which it ultimately sold the credits acted as though the transfer occurred in the third relevant factor is whether an equity_interest in the property was acquired virginia conservation held an equity_interest in the virginia tax_credits in because it could pass or keep the credits as it saw fit starting in as evidenced by the fact that it passed the credits to chesterfield conservancy in and because it could exclude route from otherwise using the tax_credits the fourth relevant factor is whether the seller had a present obligation to execute and deliver a deed and the purchaser had a present obligation to make payments the transaction between route and virginia conservation was structured as a partnership allocation and virginia conservation was to receive the virginia tax_credits in the terms of the escrow provided that if the deeds of gift were not recorded on or before date or if virginia conservation was not made a partner in the total_payment was to be returned to virginia conservation if route performed its part of the agreement then it would keep the amount virginia conservation paid and the interest earned on the payment under the first amended operating_agreement virginia conservation agreed to pay dollar_figure for each dollar_figure of virginia tax_credits it received and it anticipated to receive between dollar_figure and dollar_figure of virginia tax_credits route had a present obligation to execute and deliver the deeds and virginia conservation had a present obligation to make a payment the fifth relevant factor is whether the right of possession was vested in the purchasers as discussed above for any donation of land made before date virginia tax_credits existed under virginia law before they were acknowledged and registered by the vdt moreover virginia conservation represented on its forms lpc that the right of possession in the tax_credits was vested in it in and that it transferred the credits to chesterfield conservancy the right of possession was vested in virginia conservation in the sixth relevant factor is which party bore the risk of loss or damage to the property the property in the instant case is intangible_property therefore we consider who bore the loss if there had been a decrease in economic value see calloway v commissioner t c pincite finding that the taxpayer bore no risk of loss in the event that the value of the stock at issue decreased once virginia conservation received the virginia tax_credits it transferred them to chesterfield conservancy as discussed above virginia conservation represented that this transfer occurred in if virginia conservation had not transferred the virginia tax_credits immediately it would have borne the risk that the value should decline likewise virginia conservation would have benefited from a profit if the value of the credits increased route and the other partners however were obligated to refund virginia conservation’s payment in the event that the vdt or the irs disallowed the virginia tax_credits in that sense route and the other partners bore the risk of loss this factor is neutral in the light of the above we conclude that route sold the virginia tax_credits to virginia conservation in c income from the disguised sale reportable for in the alternative even if route had not completed the disguised sale in route nonetheless would have been required to report the income from the sale for tax_year because it is an accrual_method taxpayer generally a taxpayer is required to include gains profits and income in gross_income for the taxable_year in which he or she actually or constructively received them unless they are otherwise includible for a different year in accordance with the taxpayer’s method_of_accounting sec_451 sec_1 a income_tax regs a taxpayer like route that uses the accrual_method of accounting includes an item of gain profit or income in its gross_income for the taxable_year in which all events have occurred that fix its right to receive income and the amount can be determined with reasonable accuracy sec_1_451-1 sec_1_446-1 income_tax regs the parties do not dispute that the amount of virginia conservation’s payment could be determined with reasonable accuracy petitioner contends that the all_events_test was not met until the all_events_test all events have occurred that fix the taxpayer’s right to receive income when the required performance takes place the payment is due or the payment is made whichever comes first 108_tc_448 aff’d in part rev’d in part on other grounds f 3d 8th cir petitioner contends that route did not actually receive the dollar_figure capital_contribution from virginia conservation in because there was a bona_fide escrow and conditions of this escrow were not satisfied until date the escrow agreements were executed on date virginia conservation made two wire transfers totaling dollar_figure to mr skeen’s non- interest-bearing attorney trust account on date the amount of the transfers represented dollar_figure for every dollar_figure of virginia tax_credits that would be allocated to virginia conservation the escrow agreements state specifically that mr skeen would immediately return the escrow proceeds to virginia conservation if i the deeds of gift were not recorded in the clerk’s office on or before date or ii virginia conservation was not made a partner in route on or before date the actions described above occurred on or before date route knew at the close of that the escrow funds would not be returned to virginia conservation therefore all events necessary to fix route 231’s right to receive income from virginia conservation occurred in consequently we find that route would have been required to report the payment from virginia conservation for tax_year as an accrual_method taxpayer regardless of whether the sale actually took place in the escrow agreements also stated that route would provide to virginia conservation the credit transaction number the evidence of recordation of the deed_of_gift the new owner’s policy and disbursement authorization from virginia conservation’s counsel these acts were ministerial and not conditions precedent and we need not determine whether route properly performed them route 231’s admission we further note that route admitted that the contribution from virginia conservation occurred in under the accrual_method of accounting route reported on its form_1065 that it received dollar_figure from virginia conservation it also reported on the schedule_k-1 for virginia conservation for its form_1065 that virginia conservation contributed capital in the total amount of dollar_figure petitioner likewise states in his petition in virginia conservation contributed dollar_figure in cash to route we have held repeatedly that statements made in a tax_return signed by a taxpayer are binding and treated as admissions 121_tc_308 citing 412_f2d_800 3d cir aff’g tcmemo_1968_126 62_tc_739 aff’d without published opinion 521_f2d_1399 3d cir and kaltrieder v commissioner 28_tc_121 aff’d 255_f2d_833 3d cir a taxpayer cannot disavow his or her tax returns without cogent proof that they are incorrect crigler v commissioner tcmemo_2003_93 slip op pincite aff’d per curiam 85_fedappx_328 4th cir petitioner has not shown why the statements on route 231’s federal_income_tax returns are incorrect therefore route admitted that the disguised sale which it characterized erroneously as a capital_contribution occurred in for purposes of the accrual_method of accounting v conclusion we hold that the transactions in issue between route and virginia conservation amounted to a disguised sale under sec_707 and that the disguised sale took place in any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
